DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 22 are objected to because “member” as recited in each claim should be plural, i.e. – members --.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal wire as within the sealing member(s) (as in claims 11 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 lacks antecedent basis for “the connector tube”. For examination purposes, it will be assumed that claim 9 is dependent upon claim 6, which introduces a connector tube.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 13-17, 19 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matlack et al. (US 2018/0131124).
In regard to claim 1, Matlack et al. disclose a cable system for use downhole, comprising: a connector assembly having a body (202) and a bore formed therethrough (as in fig 3); a conductor (206 as within 128, paragraph 27) disposed through the bore of the connector assembly; a first insulation layer (302) disposed around the conductor; an insulator tube (300) disposed around the conductor and having an end attached to the first insulation layer (as in fig 3), the insulator tube comprising a thermoplastic material (paragraph 35); and a graphite containing sealing member (104, paragraph 52) disposed in the bore and disposed between the insulator tube and the body of the connector assembly (fig 3).  
In regard to claim 2, Matlack et al. disclose a fastener (306, 28 as providing support and “packing” to seal implies some compression) configured to apply a compressive force against the graphite containing sealing member.  
In regard to claim 3, Matlack et al. disclose an elastomeric sealing member (outer portions of fastener 306 could be considered integral sealing member, with paragraph 47 disclosing polymers including elastomerics as best understood) disposed between the fastener and the insulator tube.  
In regard to claim 4, Matlack et al. disclose a metal fitting (306, paragraph 47 as may be metal) attached to a bore surface of the body (fig 3), the metal fitting forming a metal-to-metal seal with the body (paragraph 47).  
In regard to claim 6, Matlack et al. disclose a connector tube (402, as in paragraph 33 described as sealingly connected to the 104) disposed around the first insulation layer, wherein the connector tube is sealingly attached to the fitting.  
In regard to claim 9, Matlack et al. disclose wherein the connector tube has a length between 0.5 in to 5 ft (as best understood, length of connector tube may be any length as dictated by length of cable depending on particular installation).
In regard to claim 13, the limitation of “wherein the first insulation layer is treated by an etch solvent before the insulator tube is attached to the first insulation layer” appears to be a product-by-process type limitation (see MPEP 2113 I.), which is only limited by the implied structure, and as best understood would only require the first insulation layer and the insulator tube as attached, which is disclosed by Matlack et al.  
In regard to claim 14, Matlack et al. disclose a submersible pumping system (fig 1) for use downhole, comprising: a motor (106); a pump (108) powered by the motor; a tubing (124) connected to the pump; and a cable (128) disposed along the tubing and configured to provide power to the motor (paragraph 22), the cable comprising: a connector assembly having a body (202) and a bore formed therethrough (as in fig 3); a conductor (206 as within 128, paragraph 27) disposed through the bore of the connector assembly; a first insulation layer (302) disposed around the conductor; an insulator tube (300) disposed around the conductor and having an end attached to the first insulation layer (as in fig 3), the insulator tube comprising a thermoplastic material (paragraph 35); and a graphite containing sealing member (104, paragraph 52) disposed in the bore and disposed between the insulator tube and the body of the connector assembly (fig 3).  
In regard to claim 15, Matlack et al. disclose a fastener (306, 28 as providing support and “packing” to seal implies some compression) configured to apply a compressive force against the graphite containing sealing member.  
In regard to claim 16, Matlack et al. disclose a metal fitting (306, paragraph 47 as may be metal) attached to a bore surface of the body (fig 3), the metal fitting forming a metal-to-metal seal with the body (paragraph 47).  
In regard to claim 17, Matlack et al. disclose a connector tube (402, as in paragraph 33 described as sealingly connected to the 104) disposed around the first insulation layer, wherein the connector tube is sealingly attached to the fitting.  
In regard to claim 19, Matlack et al. disclose wherein the connector tube has a length between 0.5 in to 5 ft (as best understood, length of connector tube may be any length as dictated by length of cable depending on particular installation).
In regard to claim 23, the limitation of “wherein the first insulation layer is treated by an etch solvent before the insulator tube is attached to the first insulation layer” appears to be a product-by-process type limitation (see MPEP 2113 I.), which is only limited by the implied structure, and as best understood would only require the first insulation layer and the insulator tube as attached, which is disclosed by Matlack et al.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlack et al. in view of Wilcox (US 9,935,518).  Matlack et al. disclose all the limitations of this claim, as applied to claim 4 above, except for an elastomeric sealing member disposed between the metal fitting and the body.  Wilcox et al. disclose a cable system for use downhole comprising a metal fitting (55) attached to a bore surface of a body (31) and an elastomeric sealing member (fig 2 on outside of 55 in fig 2; also shown as 81/83 in fig 3; material shown in fig 2, as denoted by cross-hatching is same material as 51 as shown, which is described as elastomeric, col. 3, lines 56-58).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the elastomeric seals, as taught by Wilcox, with the fitting of Matlack et al. in order to better ensure a sealing contact between the surfaces.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlack et al. alone.  Matlack et al. disclose all the limitations of these claims, as applied to claims 1 and 14 above, except for a plurality of sealing members stacked next to each other.  However, it is considered obvious to one of ordinary skill before the time of effective filing to duplicate the sealing member (104) of Matlack et al. as a plurality of sealing members stacked next to each other since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B. as citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In this case, a plurality of sealing members would provide redundant sealing which as would be viewed by one of ordinary skill is not a new and unexpected result.

Allowable Subject Matter
Claims 7-8, 11-12, 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
12/1/2022